Title: To Thomas Jefferson from George Jefferson, 18 May 1804
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 18th. May 1804
          
          I have since my last received your favors of the 3d. & 8th—Holloday to whom you allude has been dead for some time. If Henderson were a person in whose correctness I placed confidence, I would without waiting to hear from you again have the mill-stones valued; but knowing him as I do, I apprehend if he were pleased with the valuation he would abide by it, and if not, would say, he had not consented to their being valued by any other than Holloday—so that you might lose but could not gain.
          I am sorry you have purchased Cravens Tobo. the current price I suppose may now be called 33/ tho’ I have of late heard of very little being sold—his I expect would not command at the outside more at this time than 36/. I hope and rather expect it will revive.
          Our letter having reached Norfolk in time to stop a part of the hams, only 94 I find were forwarded to you—the Capt. having either lost or used a part. 
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        